Exhibit 99.1 Date: August 1, 2017 CorVel Corporation 2010 Main Street Suite600 Irvine, CA 92614 FOR IMMEDIATE RELEASE Contact: Heather Burnham Phone: 949-851-1473 http://www.corvel.com CorVel Announces Revenues and Earnings IRVINE, California, August 1, 2017 — CorVel Corporation (NASDAQ: CRVL) announced the results for the quarter ended June 30, 2017. Revenues for the quarter ended June 30, 2017 were $138million, an increase of 7% from revenues of $128 million in the same quarter of the prior year. Earnings per share for the quarter ended June 30, 2017 were $0.46, an increase of 22% from earnings per share of $0.38 in the same quarter of the prior year. Revenue growth for the quarter was driven by an increase in the Company’s claims management services.Network Solutions, including Pharmacy Benefit Management (PBM) programs, also had improved results driven by CorVel’s value-added performance for clients.Payors face increasing pressure to help contain inflating medical costs which has increased interest in the Company’s medical review and provider management services. The Company recently announced the release of an advanced claims management workstation for the insurance carrier marketplace. The Edge is the latest enhancement from the Company’s integrated risk management system www.caremc.com. This adjustor workstation collects critical claims processing information in real time for integration with legacy claims platforms at workers’ compensation insurers.
